State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: January 19, 2017                   D-4-17
___________________________________

In the Matter of GLORIA HEIDI
   FRANK, an Attorney.                      MEMORANDUM AND ORDER
                                                  ON MOTION
(Attorney Registration No. 2035178)
___________________________________


Calendar Date:   January 11, 2017

Before:   McCarthy, J.P., Egan Jr., Lynch, Rose and Mulvey, JJ.

                             __________


     Gloria Heidi Frank, Washington, DC, pro se.

      Monica A. Duffy, Attorney Grievance Committee for the Third
Judicial Department, Albany, for Attorney Grievance Committee for
the Third Judicial Department.

                             __________


Per Curiam.

      Gloria Heidi Frank was admitted to practice by this Court
in 1986 and lists a business address in Washington, DC with the
Office of Court Administration. By affidavit sworn to July 6,
2016, Frank now seeks leave to resign from the New York bar for
nondisciplinary reasons (see Uniform Rules for Attorney
Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney
Grievance Committee for the Third Judicial Department
(hereinafter AGC) opposes the application by correspondence from
its Chief Attorney.

      Frank's application must be denied. Judiciary Law § 468-a
and Rules of the Chief Administrator of the Courts (22 NYCRR)
§ 118.1 each require that attorneys admitted to practice in New
York file a biennial registration statement, and attendant fee,
with the Office of Court Administration. Judiciary Law § 468-a
(5) directly states that the failure to duly register "shall
                              -2-                  D-4-17

constitute conduct prejudicial to the administration of justice
and shall be referred to the appropriate appellate division . . .
for disciplinary action" (see Benjamin v Koeppel, 85 NY2d 549,
556 [1995]; see also Rules of Chief Admin of Cts [22 NYCRR]
§ 118.1 [h]). Further, the Rules of Professional Conduct
explicitly define conduct that is prejudicial to the
administration of justice as attorney misconduct (see Rules of
Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]), and this
Court has repeatedly and consistently held that failure to comply
with the registration requirements is professional misconduct
warranting discipline (see Matter of Attorneys in Violation of
Judiciary Law § 468-a, 113 AD3d 1020, 1021 [2014]; Matter of
Arms, 251 AD2d 743, 743-744 [1998]; Matter of Ryan, 238 AD2d 713,
713-714 [1997]; Matter of Farley, 205 AD2d 874, 874-875 [1994]).

      As noted by AGC, Frank has failed to abide by the attorney
registration requirements for the biennial period beginning in
2016. Accordingly, we find that she is ineligible for
nondisciplinary resignation and deny her application. We further
hold that any future application by Frank for leave to resign for
nondisciplinary reasons must be supported by proof of her full
satisfaction of the requirements of Judiciary Law § 468-a and
Rules of the Chief Administrator of the Courts (22 NYCRR)
§ 118.1.

      McCarthy, J.P., Egan Jr., Lynch, Rose and Mulvey, JJ.,
concur.



      ORDERED that Gloria Heidi Frank's application to resign is
denied.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court